            Case MDL No. 2989 Document 305 Filed 08/10/21 Page 1 of 3




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                                                    MDL No. 2989


                                       TRANSFER ORDER


        Before the Panel: Plaintiff in the Central District of California Thompson action moves
under Panel Rule 7.1 to vacate our order that conditionally transferred Thompson to the Southern
District of Florida for inclusion in MDL No. 2989. Defendant Robinhood Financial LLC opposes
the motion.

        In support of his motion to vacate, plaintiff argues that federal subject matter jurisdiction
over Thompson is lacking, and that his pending motion for remand to state court should be decided
before transfer. We are not persuaded by these arguments. The Panel has held that such
jurisdictional objections generally do not present an impediment to transfer. 1 See, e.g., In re
Prudential Ins. Co. of Am. Sales Practices Litig., 170 F. Supp. 2d 1346, 1347–48 (J.P.M.L. 2001)
(“[R]emand motions can be presented to and decided by the transferee judge.”). 2

        Therefore, after considering the parties’ arguments, we find that the action listed on
Schedule A involves common questions of fact with the actions transferred to MDL No. 2989, and
that transfer under 28 U.S.C. § 1407 will serve the convenience of the parties and witnesses and
promote the just and efficient conduct of the litigation. In our order centralizing this litigation, we
held that the Southern District of Florida was an appropriate Section 1407 forum for actions


1
  The Sixth Circuit decision in BancOhio Corp. v. Fox, 516 F.2d 29 (6th Cir. 1975), which plaintiff
cites in support of his motion, is not to the contrary. The Sixth Circuit has declined to read
BancOhio as preventing Section 1407 transfer when a jurisdictional objection is pending. See In
re McConnell, No. 11-4265, slip op. at 2 (6th Cir. Apr. 26, 2012) (denying mandamus petition
objecting to Panel transfer while a jurisdictional motion was pending; “The writ in BancOhio was
addressed to the transferor judge, not the MDL Panel. . . , and was issued after the transferor judge
had ruled on the merits of the petitioners’ motion to dismiss for lack of jurisdiction. The court was
not asked, and did not consider, whether the MDL Panel is authorized to transfer a case before the
transferor court has ruled on a pending jurisdictional issue.”) (emphasis in original).
2
  Panel Rule 2.1(d) expressly provides that the pendency of a conditional transfer order does not
limit the pretrial jurisdiction of the court in which the subject action is pending. Between the date
a remand motion is filed and the date that transfer of the action to the MDL is finalized, a court
generally has adequate time to rule on a remand motion if it chooses to do so.
            Case MDL No. 2989 Document 305 Filed 08/10/21 Page 2 of 3




                                               -2-

sharing factual questions arising from trading restrictions imposed by Robinhood and other brokers
in late January 2021 in response to a dramatic rise in trading and share prices for a group of “meme
stocks.” 3 See In re January 2021 Short Squeeze Trading Litig., MDL No. 2989, __ F. Supp. 3d
__, 2021 WL 1258399 (J.P.M.L. Apr. 1, 2021). Like many of the cases already in the MDL,
plaintiff in Thompson alleges that Robinhood imposed restrictions on his ability to purchase shares
of AMC and asserts various state common law and consumer protection law claims. Additionally,
the question of federal jurisdiction in Thompson is intertwined with a common factual and legal
question raised in the MDL—whether the Securities Litigation Uniform Standards Act preempts
plaintiffs’ state law claims. Transfer will yield significant efficiencies.

       IT IS THEREFORE ORDERED that the action listed on Schedule A is transferred to the
Southern District of Florida and, with the consent of that court, assigned to the Honorable Cecilia
M. Altonaga for coordinated or consolidated pretrial proceedings.


                                          PANEL ON MULTIDISTRICT LITIGATION




                                                          Karen K. Caldwell
                                                              Chair

                                      Catherine D. Perry                 Nathaniel M. Gorton
                                      Matthew F. Kennelly                David C. Norton
                                      Roger T. Benitez                   Dale A. Kimball




3
  These meme stocks allegedly include: GameStop Corp. (GME); AMC Entertainment Holdings
Inc. (AMC); American Airlines Group Inc. (AAL); Bed Bath & Beyond Inc. (BBBY); BlackBerry
Ltd. (BB); Express, Inc. (EXPR); Koss Corporation (KOSS); Naked Brand Group Ltd. (NAKD);
Nokia Corp. (NOK); Sundial Growers Inc. (SNDL); Tootsie Roll Industries, Inc. (TR); and
Trivago N.V. (TRVG).
        Case MDL No. 2989 Document 305 Filed 08/10/21 Page 3 of 3




IN RE: JANUARY 2021 SHORT SQUEEZE
TRADING LITIGATION                                              MDL No. 2989


                                  SCHEDULE A


                Central District of California

     THOMPSON v. ROBINHOOD FINANCIAL LLC, C.A. No. 2:21-02230
